Title: From Thomas Jefferson to Samuel Harrison Smith, 25 October 1801
From: Jefferson, Thomas
To: Smith, Samuel Harrison


Oct. 25. 1801.
Th: Jefferson omitted to observe to mr Smith yesterday on the subject of mr Barton that as to the offices of the general governmt. Pensylva. Maryld. & Virga. are so overcharged, that, on a principle of distribution, no office respecting the union generally can be given in those states till something more of an equilibrium has been obtained. offices exerciseable within a state are always filled within the state. mr Smith is at liberty to repeat this observation to mr Barton as it may be satisfactory to him.
